Citation Nr: 0412196	
Decision Date: 05/10/04    Archive Date: 05/19/04

DOCKET NO.  03-03 824	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an increased rating for posttraumatic stress 
disorder (PTSD), currently evaluated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

Ambler T. Jackson, Law Clerk


INTRODUCTION

The veteran served on active duty from April 1943 to January 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision from 
the Department of Veterans' Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina, which continued the 50 
percent disability rating for PTSD.

The veteran testified before the undersigned Veterans Law 
Judge at a November 2003.  Board hearing.  A transcript of 
the hearing is of record.


FINDINGS OF FACTS

1.  The VA's duty to assist the veteran in developing all 
evidence pertinent to the claim has been met.

2.  The veteran's service connected PTSD is manifested by 
depression, irritability, anxiety, interrupted sleep, 
nightmares, and flashbacks resulting in total social and 
occupational impairment.


CONCLUSION OF LAW

The criteria for a 100 percent disability rating for PSTD 
have been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 
2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2003).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that there has been a significant change in 
the law, with enactment of the Veterans Claims Assistance Act 
of 2000 (VCAA), now codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  This law 
redefines the obligations of VA with respect to the duty to 
assist, including to obtain medical opinion where necessary, 
and includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  Because of the favorable decision in this 
case awarding full benefits, any failure on the part of VA to 
fully comply with VCAA is harmless error.

Law and Regulations

Disability evaluations are determined by comparing a 
veteran's present  symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities.  The percentage 
ratings represent, as far as can practicably be determined, 
the average impairment in earning capacity resulting from 
such diseases and injuries and their residual conditions in 
civil occupations.  Individual disabilities are signed 
separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. 
§ 4.1, Part 4.  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  See Francisco v. Brown, 7 Vet.App. 55 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt 
regarding a degree of disability will be resolved in favor of 
the veteran.  See 38 C.F.R. § 4.3. 

A 50 percent rating is warranted for post-traumatic stress 
disorder where there is  occupational and social impairment 
with reduced reliability, and productivity due to such 
symptoms as: flattened affect; circumstantial, circumlocutory 
or stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  A 70 
percent disability rating for PTSD is warranted where there 
is occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work like setting); inability to establish and 
maintain effective relationships.  A 100 percent disability 
rating is warranted for PTSD where there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name. 38 C.F.R. 
§ 4.130, Diagnostic Code 9411.  

Factual Background

In a March 1999 rating action,  the RO granted service 
connection for PTSD and assigned a 30 percent disability 
rating.  Subsequently, in June 2001, the veteran requested an 
increased rating for the PTSD.  In a March 2002 rating 
decision, the RO increased the disability rating for PTSD, 
evaluating the disability as 50 percent disabling, effective 
June 2001.  Thereafter, in August 2002, the veteran requested 
a rating higher than 50 percent. 

Associated with the claims file are lay statements; VA 
medical records, consisting of progress notes, dated in March 
2002 to August 2002, and the report of a VA psychiatric 
examination dated in September 2002.  The veteran's wife, by 
way of a correspondence dated in August 2002, stated that the 
veteran's symptoms were manifested by difficulty sleeping and 
interrupted sleep and depression..  The veteran's wife also 
indicated that the veteran seemed withdrawn, displayed an 
inability to do engage in yard work, has ceased attendance at 
church and disliked crowds and loud noises.

In an August 2002 statement, the veteran's sister in law 
noted that the veteran was withdrawn.  He use to talk and 
joke often; however, he now stayed home often and did not 
visit her family often.  She remarked that the veteran never 
felt well and was often times depressed.

During a September 2002 VA psychiatric examination, the 
veteran related that he was more irritable and anxious than 
before.  His symptoms included difficulty sleeping, 
interrupted sleeping and nightmares.  He also explained that 
he was easily startled by unexpected noise uncomfortable with 
crowds and avoids them.  The veteran described his temper as 
irritable.  Following his evaluation of the veteran, the 
psychiatrist noted that the veteran had serious impairment of 
social interactions and was unable to establish and maintain 
relationships.  His Global Assessment of Functioning (GAF) 
scale score was 50.  

An October 2002 rating action continued the rating disability 
for PTSD as 50 percent disabling.  

Associated with the claims file were additional VA progress 
notes, a medical opinion and the veteran's personal testimony 
at a Board hearing held before the undersigned.  

In November 2002, a staff psychiatrist at Salisbury VAMC 
opined that the veteran was totally unemployable and lacked 
rehabilitation potential.  Progress notes dated in January 
2003, indicated that the veteran reported that he continued 
to have more thoughts about the past, crying spells and 
thoughts of being young again.

During a November 2003 Board hearing before the undersigned, 
the veteran testified that his symptoms associated with PTSD 
were interrupted sleep and  nervousness.  He did not cope 
well when there was a crowd of people. He experienced 
difficulty sleeping due to flashbacks of the gory details of 
his combat experiences and nightmares that involve dead 
people.  Regarding employment, the veteran testified that he 
has never had a job that he could hold onto; however, many 
years ago, before he retired in 1972, the veteran was an 
entrepreneur.  When asked he experienced flashbacks, he 
responded in the affirmative, adding that the flashbacks 
occur two to three times per week and include thoughts of 
when he was in combat.  The veteran testified that he use to 
attend church on a regular basis , until he was removed from 
the Deacon Board due to his attitude.  He socialized with his 
immediate neighbors and his wife's sister and brother-in-law.  
He use to attend counseling with a group of individuals, but 
admitted that the nature of the conversations that took place 
at the meetings were of no interest to him.

The Board notes that the veteran testified that he was in 
receipt of social security disability benefits from the 
Social Security Administration since the 1970s.  These 
records have not been associated with the claims file; 
however, given the favorable decision below, associating 
these records with the claims file is not necessary.

Analysis

As noted above, the veteran's PTSD is 50 percent disabling.  
As this is not the maximum rating allowable under the rating 
criteria for mental disorders, the Board must consider 
whether he is entitled to a higher evaluation.

Upon reviewing the medical evidence, lay statements, 
arguments and personal testimony of the veteran, total 
occupational and social impairment is apparent, as the 
veteran's symptoms include social isolation, as well as 
persistent delusions and hallucinations as a result of PTSD. 

The evidence of record supports a finding that the veteran 
suffers from total occupational impairment, as he has not 
been employable for at least 30 years.  He experiences 
symptoms that will not allow him to work, such as flashbacks, 
intrusive thoughts, which include hearing voices, and a 
dislike for crowds and unexpected noises.  The evidence also 
supports a finding that the veteran suffers from total social 
impairment, as he has had difficulty, to the point of 
discontinuance, engaging and participating in such social 
settings as church and group meetings.  

Following a September 2002 VA psychiatric examination, it was 
indicated that the veteran was unable to establish or 
maintain social relationships.  While occupational impairment 
was not discussed, it would appear that if social impairment 
were impacted to that extent, then occupational impairment 
would likewise suffer.   Most importantly, a staff 
psychiatrist, has opined that the veteran is totally 
unemployable, and lacks rehabilitation potential.  

Subsequent to considering all of the evidence, if reasonable 
doubt arises regarding a determinative issue in a claim, the 
benefit of the doubt should be given to the claimant.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Under the 
circumstances of this case, and with resolution of all 
reasonable doubt in the veteran's favor, the Board must 
conclude that the veteran's record supports a finding that 
the veteran is totally occupationally and socially impaired 
so that an award of 100 percent is merited.


ORDER

The veteran's claim for entitlement for a 100 percent rating 
for PTSD is allowed, subject to the law and regulations 
governing the criteria for award of monetary benefits.


____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



